Citation Nr: 1501281	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-20 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral sensorineural hearing loss prior to August 19, 2010, and in excess of 10 percent since August 19, 2010. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). In addition to the issue noted on the first page, the Veteran also appealed entitlement to service connection for post-traumatic stress disorder (PTSD).  During the pendency of the Veteran's appeal, a Decision Review Officer granted service connection for PTSD in a November 2012 decision.  Since the November 2012 decision represents a full grant of benefits on that issue, the Board no longer has jurisdiction of this matter.  The Veteran has been receiving total disability compensation since November 2011. 

In the December 2014 brief, the Veteran's representative raised claims of entitlement to service connection for hypertension and a back condition, as either caused or aggravated by PTSD.  These claims have not been adjudicated and are REFERRED to the RO for consideration.  The representative also raised the issue of service connection for substance abuse, but the grant of PTSD also encompassed alcohol dependence.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on "Virtual VA" and Veterans Benefits Management System (VBMS) to insure a total review of the evidence.


FINDING OF FACT

In letters dated January 8, 2013 and March 12, 2013, subsequent to certification of the appeal to the Board, and prior to the promulgation of a Board decision, the Veteran requested withdrawal of the appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an increased rating for bilateral hearing loss have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Here, in January 2013 and March 2013, the Veteran submitted written and signed statements wherein he withdrew the appeal of the issue of an increased rating for bilateral sensorineural hearing loss.  These submissions occurred prior to the promulgation of a Board decision on appeal and constitute a formal withdrawal of the appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal further as to this issue.


ORDER

The appeal is dismissed. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


